            Case 2:19-cr-00258-RAJ Document 58 Filed 08/04/21 Page 1 of 3




 1                                                  THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8                                  AT SEATTLE
 9   UNITED STATES OF AMERICA,                  )     Case No. CR 19-00258 RAJ
                                                )
10                             Plaintiff,       )     ORDER ON DEFENDANTS’
                                                )     MOTION FOR SEVERANCE
11         v.                                   )
                                                )
12   LOUIE SANFT, JOHN SANFT, and               )
     SEATTLE BARREL AND                         )
13                                              )
     COOPERAGE COMPANY,                         )
14                                              )
                               Defendants.      )
15
           THIS MATTER comes before the Court upon defendant Louie Sanft’s Motion
16
     for Severance (Dkt. 48) and joinder by defendants Seattle Barrel and Cooperage
17
     Company (Dkt. 49) and John Sanft (Dkt. 52). The government responded (Dkt. 50 and
18
     55) and defendants John Sanft and Seattle Barrel and Cooperage replied (Dkts. 54 and
19
     56). Having considered these pleadings, and being familiar with the files and record,
20
     the Court GRANTS the motion to sever.
21         The undisputed facts demonstrate that federal agents of the Environmental
22   Protection Agency (EPA) executed a search warrant on Seattle Barrel on March 8,
23   2019. During this engagement, EPA agents interviewed Louie Sanft and John Sanft.
24   Both defendants made statements which are reflected in Exhibits A and B to the
25   government’s response to the rule of completeness motion. Dkt. 51-1 and 51-2.
26         The pleadings on file clearly indicate the government intends to use portions of

27   John Sanft’s recorded interview to demonstrate that he had knowledge of the potential

     ORDER ON DEFENDANTS’
     MOTIONS FOR SEVERANCE - 1
             Case 2:19-cr-00258-RAJ Document 58 Filed 08/04/21 Page 2 of 3




 1   discharges. Dkt. 5. Defendant John Sanft filed a motion to require admission of certain
 2   additional statements he made pursuant to the Federal Rule of Evidence 106, the rule of
 3   completeness, and the Court granted that motion. Dkt. 57. Defendant Louie Sanft now
 4   moves for severance. Defendant’s motion is GRANTED.

 5          Rule 14(a) of the Federal Rules of Evidence provides:
                    (a) Relief. If the joinder of offenses or defendants in an
 6
                    indictment, an information, or a consolidation for trial
 7                  appears to prejudice a defendant or the government, the court
                    may order separate trials of counts, sever the defendants’
 8                  trials, or provide any other relief that justice requires.
 9
            Defendant Louie Sanft premises the basis for severance on grounds that to do
10
     otherwise would violate the Confrontation Clause of the Sixth Amendment and create
11
     an intractable conflict. Bruton v. United States, 391 U.S. 123 (1968). The Court will
12
     address each of the justifications separately.
13          Having granted Defendant John Sanft’s motion for the admission of the
14   statements he made in the EPA interview, such evidence will squarely place before the
15   jury the statements of John Sanft about what he represented he reported to Louie Sanft.
16   Under these circumstances, Louie Sanft’s rights under the Confrontation Clause will be
17   compromised. The Confrontation Clause of the Sixth Amendment guarantees a
18   criminal defendant the right “to be confronted with the witnesses against him. “The

19   right of confrontation includes the right to cross-examine witnesses. Pointer v. Texas,

20
     380 U.S. 400, 406-407 (1965).
            This constitutional compromise in turn creates an irreconcilable Bruton problem
21
     which the government acknowledges “will likely require severance.” Dkt. 50. The
22
     Court agrees and confirms that the statements John Sanft will be permitted to introduce
23
     qualify as powerfully incriminating statements under Bruton. These statements strongly
24
     indicate that John Sanft was aware of Mr. Leiva’s wastewater discharges and that he
25
     twice alerted Louie Sanft to the issue. If the statements of John Sanft and Louie Sanft
26
     are introduced together, their statements cannot be reconciled, and John Sanft’s
27

     ORDER ON DEFENDANTS’
     MOTIONS FOR SEVERANCE - 2
             Case 2:19-cr-00258-RAJ Document 58 Filed 08/04/21 Page 3 of 3




 1   statements inculpate Louie Sanft.
 2          For these reasons, the trial of Louis Sanft and Seattle Barrel and Cooperage
 3   Company must be severed from the trial of John Sanft.
 4          The Court treats the government’s procedural objection to John Sanft’s joinder in

 5   the severance motion as moot considering the Court granting the severance motion of
     Louie Sanft.
 6
            For the foregoing reasons, defendant Louie Sanft’s motion for a separate trial and
 7
     severance from John Sanft is GRANTED. The Court will enter a separate scheduling
 8
     order addressing trial dates.
 9

10
            DATED this 4th day of August, 2021.
11

12

13
                                                     A
                                                     The Honorable Richard A. Jones
                                                     United States District Judge
14

15

16

17

18
19

20

21

22

23

24

25

26

27

     ORDER ON DEFENDANTS’
     MOTIONS FOR SEVERANCE - 3
